DETAILED ACTION
Response to Amendment
The amendment was received 3/8/2022. Claims 1 and 4-22 are pending.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1 and 4-22, 35 USC 112(f) is not invoked in claims 1 and 4- 22.
Claim 22 recites the limitation "the non-visible light source” in line 2 and is interpreted as “each the non-visible light source” (detailed in the below 35 USC 112(b) rejection).








The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “screen” (as in “an electronic device having a display screen” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “a surface on which electronically created images or text are displayed, as on a television, computer, mobile device, or radar receiver” is “taken” as the meaning of the claimed “screen” via MPEP 2111.01 III:
screen
noun
4	Electronics. a surface on which electronically created images or text are displayed, as on a television, computer, mobile device, or radar receiver.

The claimed “side by side” (as in “the non-visible light source and the display screen are disposed side by side under a cover glass” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “Next to each other, close together” is “taken” as the meaning of the claimed “side by side” via MPEP 2111.01 III:
side by side
Next to each other, close together, as in They were walking down the street side by side when the taxi jumped the curb, or In the new Russia communism and capitalism are trying to live side by side. [c. 1200]
The claimed “adopt” (as in “different non-visible light sources adopt different light emitting wave bands” in claim 1) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “to accept or act in accordance with (a plan, principle, etc.)” is “taken” as the meaning of the claimed “adopt” via MPEP 2111.01 III:
adopt
verb (used with object)
7	to accept or act in accordance with (a plan, principle, etc.).

The claimed “and” (as in “more than one non-visible light sources periodically and intermittently emit light” in claim 18) is interpreted in light of applicant’s disclosure and drawings (fig. 11 in the context of “periodically and intermittently”) and definition thereof via Dictionary.com wherein “(used to imply different qualities in things having the same name)” is “taken” as the meaning of the claimed “and” via MPEP 2111.01 III:
and
conjunction
6	(used to imply different qualities in things having the same name):
There are bargains and bargains, so watch out.









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the non-visible light source” in line 2.  There is insufficient antecedent basis for this limitation in the claim and is interpreted as “each the non-visible light source”.
In contrast:
a)	claim 18, line 4 says “more than one non-visible light sources”; and
b)	claim 22, line 3 says, “each the non-visible light sources”, wherein “each” is “all possible”, defined via Dictionary.com: 
each
pronoun
2	every one individually; each one:
Each had a different solution to the problem.

wherein “every” is defined:
every
adjective
2	all possible; the greatest possible degree of:
every prospect of success.


Response to Arguments
Claim Rejections under 35 USC 102
Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive:
Applicants state in page 9:
“Hence, in the technical solution disclosed by SONG, some light sources are disposed under the display and the other light sources are disposed in the display. SONG does not disclose "the non-visible light source and the display screen are disposed side by side under a cover glass of the electronic device " of amended claim 1 in the present application.” 

	The examiner respectfully disagrees since Song discloses:
the non-visible light source (fig. 9B:910, light emitting units, and fig. 9B: “PIXEL”) and the display screen (or a square-toothed “surface”a as shown in fig. 9B:165: “a display panel”, [0073], 1st S) are disposed side by side (such that a side of a pixel is next to or “on”a a side of the toothed screen) under a cover glass (figs. 3A, 9B:161: “GLASS”) of the electronic device.
a	Dictionary.com:
panel
noun
6	a mount for or a surface or section of a machine containing the controls and dials.

SCIENTIFIC DEFINITIONS FOR PIXEL
pixel
The most basic unit of an image displayed on a computer or television screen or on a printer. Pixels are generally arranged in rows and columns; a given combination among the pixels of various brightness and color values forms an image.♦ A subpixel is one of three components of a pixel used in the representation of a color image. Each subpixel represents the contribution of a single color-red, green, or blue-to the overall color and brightness of the pixel.


Applicants state in page 9:
“Besides, in the technical solution disclosed by SONG, pixels in the display panel 165 are mainly used to emit visible light but not non-visible light. Hence, in Fig. 9B of SONG, light arrow from the pixels in the display panel 165 and passing through the wavelength selection substrate 250 is mainly visible light rather than non-visible light. And SONG does not disclose different light emitting units 910 adopt different light emitting wave bands. Therefore, SONG does not disclose "the optical fingerprint identification apparatus includes more than one non-visible light sources, each the non-visible light source has a light emitting wave band, and different non- visible light sources adopt different light emitting wave bands" of amended claim 1 in the present application.”

	In response:
a)	where is “mainly used to emit visible light” disclosed in Song? Rather, Song teaches “a specified wavelength band mainly passes”, [0146], penultimate S; 
b)	the examiner respectfully disagrees since Song discloses:
different (i.e. separate) light emitting units 910 adopt (i.e., act in accordance with) different (i.e., separate as shown in fig. 9B: different light arrows) light emitting wave bands (represented as said light arrows corresponding to “a specified wavelength band (e.g., at least one of green light of a wavelength of about 490 nm to 570 nm, red light of a wavelength of 650 nm to 780 nm, or NIR of a wavelength of 780 nm to 1100 nm)”, [0171], 6th S; and
c)	the examiner respectfully disagrees since Song discloses:
the optical fingerprint identification apparatus includes more than one non-visible light sources (said 910), each the non-visible light source has a light emitting wave band (said NIR), and different (or separate) non-visible light sources (said 910) adopt (that is act or function in accordance with) different light emitting wave bands (via said light arrows in fig. 9B acting in accordance to form a fingerprint image from pixels).

Applicant’s arguments, see remarks, pages 9,10, filed 3/8/2022, with respect to the rejection(s) of claim(s) 18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of SANCHEZ et al. (WO 2010/034848 A1) that teaches regarding the claimed “periodically and intermittently”:
a)	“alternately and periodically”, 3rd text block after equation (4) ; or
b)	“reverse direction or sign periodically”a “and periodically” 
as shown in FIGURA 8 and FIGURA 9.
a	Dictionary.com:
alternate
verb (used without object), al·ter·nat·ed, al·ter·nat·ing.
4	Electricity. to reverse direction or sign periodically.
























Claim Rejections under 35 USC 103

Applicant's arguments filed 3/8/22 have been fully considered but they are not persuasive. Applicants state in pages 10,11:
“None of WON, Lin, LU and Hsieh disclose the features "the non-visible light source and the display screen are disposed side by side under a cover glass of the electronic device" and "the optical fingerprint identification apparatus includes more than one non-visible light sources, each the non-visible light source has a light emitting wave band, and different non-visible light sources adopt different light emitting wave bands" in amended claim 1.” 

In response, the examiner is relying upon said Song to disclose (as discussed above):
"the non-visible light source and the display screen are disposed side by side under a cover glass of the electronic device" and "the optical fingerprint identification apparatus includes more than one non-visible light sources, each the non-visible light source has a light emitting wave band, and different non-visible light sources adopt different light emitting wave bands"; and

Applicant’s arguments, see remarks, page 11:
“And none of WON, Lin, LU and Hsieh disclose the feature "in the finger approaching detection mode, more than one non-visible light sources periodically and intermittently emit light to detect whether a finger is approaching" in amended claim 18.” 

, filed 3/8/2022, with respect to the rejection(s) of claim(s) 18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of said Sanchez.


 














Claims 18,19,22 and 20 rejected under 35 USC 103













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions regarding claim 18’s “more than one non-visible light sources”.
Claims 18,19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation.





Regarding claim 18, Song teaches a fingerprint identification method applied to the electronic device, the electronic device having a fingerprint identification function, comprising: 
enabling (via fig. 12C: 1261: “DISPLAY OFF SITUATION”) a finger approaching (as shown in fig. 12AC: a finger) detection mode (or “a high-luminance mode (or control light emission of a pixel or a light emitting unit such that luminance having a specified value or more may be provided to the fingerprint recognition area)”, [0168], 1st S), performing imaging (via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on signal light above (via fig. 9B:light arrows) a fingerprint capturing area (fig. 9B:100) of the electronic device, wherein in the finger approaching detection mode, more than one non-visible (via “an infrared ray band”, [0140], 1st S, represented as figs. 7,9B:250: “the wavelength selection substrate 250 may transmit at least some frequency bands”, id.) light sources (fig. 9B:910:“a light emitting unit that may radiate light that is to be used as a light source”, [0065], 1st S, represented as figs. 7,9B:250: “a substrate adapted to transmit a specified frequency band of a frequency spectrum of light radiated from a light source”, [0139], 3rd S) periodically and intermittently emit light (as shown in fig. 9B:light-arrows) to detect (via “a hovering signal detected as an object approaches”, [0170], last S) whether a finger (fig. 9B:901) is approaching (and thus touching fig. 9B:100); 
determining whether there is an object pressing the fingerprint capturing area (via fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”); and 


enabling (said via fig. 12C: 1261: “DISPLAY OFF SITUATION”) a fingerprint detection mode (or a state via fig. 15A: 1509: “CHANGE DISPLAY STATE OF FINGERPRINT AUTHENTICATION AREA AND COLLECT AND PROCESS FINGERPRINT INFORMATION” represented in fig. 12C:1269: “DISPLAY SCREEN OF DISPLAY (FOR EXAMPLE, LOCK SCREEN)”) to perform fingerprint identification (or recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”) if it is an object pressing (via said fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”: “YES”).





Song does not teach “periodically and intermittently”.








Sanchez teaches:
	periodically and intermittently (or “illuminate alternately and periodically”, DESCRIPTION OF A PREFERRED EMBODIMENT OF THE INVENTION, 3rd text block after equation (4), corresponding to figures 8 and 9: waveforms).
Thus, one of skill in the art of security fingerprint sensors can modify Song’s said light-arrows with Sanchez’s teaching of the waveforms by:
a)	making the light-arrows be as Sanchez’ waveforms of figures 8 and 9; and
b)	recognizing that the modification is predictable or looked forward to because the modification provides a “high…level of security”, Sanchez, DESCRIPTION OF THE INVENTION, 7th text block, last S.













Regarding claim 19, Song as combined teaches the fingerprint identification method according to claim 18, wherein the enabling a fingerprint detection mode to perform fingerprint identification comprising: 
determining (Markush limitation follows: A or B) whether the object is (A) finger (via “recognition of…a finger”, [0075]: 8th S or page 6, left col.,ll. 5-7), or (B) foreign body; 
if it is determined that pressing of the object is the finger pressing (said via fig. 12C:1265: “IS TOUCH & PRESSURE DETECTED?”), performing fingerprint identification.
Regarding claim 22, claim 22 is rejected the same as the rejection of claim 1. Thus, argument presented in claim 1 is equally applicable to claim 22. Thus, Song as combined teaches the fingerprint identification method according to claim 18, wherein the non-visible light source and a display screen of the electronic device are disposed side by side under a cover glass of the electronic device, each the non-visible light source has a light emitting wave band, and different non-visible light sources adopt different light emitting wave bands.







Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation as applied above further in view of WON et al. (KR 10-0682486 B1) with corresponding SEARCH machine translation.
Regarding claim 20, Song teaches the fingerprint identification method according to claim 19, wherein determining whether the object is finger or foreign body further comprising: 
providing a first non-visible (via said IR) light source (via said light arrows) with a (respective) first light emitting wave band to actively emit light to provide excitation light for fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”), and obtaining a first fingerprint image (via “based on the images”, [0158] 8th S); 
providing a second non-visible light source (via said light arrows) with a (respective) second light emitting wave band to actively emit light to provide excitation light for fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”), and obtaining a second fingerprint image (via “based on the images”, [0158] 8th S); and 



performing fingerprint identification (via said recognition via fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN”) according to a difference between the first fingerprint image and the second fingerprint image, and distinguishing between real and fake fingers.






Thus, Song does not teach the last limitation.











Accordingly, Won teaches:
performing fingerprint identification (via “identifying a biometric fingerprint and a fake fingerprint”, 2nd pg., 1st para) according to a difference between the first fingerprint image and the second fingerprint image (or “difference of…the first image and the second image”, pg. 3, TECH-SOLUTION, 3rd para) and distinguishing between real and fake fingers (said via “identifying a biometric fingerprint and a fake fingerprint”).
Thus, one of ordinary skill in the art of fingerprint recognition and security as taught by both Song and Won can modify Song’s said fig. 12C:1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE RELSEASE LOCK SCREEN” with Won’s said “identifying a biometric fingerprint and a fake fingerprint” by:
a)	installing Won’s algorithm as shown in fig. 7 into Song’s fig. 23:2330: “MEMORY”;
b)	making Song’s fig. 23: 2340: “SENSOR MODULE” be as Won’s fig. 14:234: an image sensor;
 c)	and recognize that the modification is predictable or looked forward to because the algorithm is used such that “security can be further enhanced”, Won: pg. 13, 1st para, last S. 












Claims 1,4-6,9-12,21 and 17 rejected under 35 USC 102
Claims 7 and 8 and 13,14,16 and 15 rejected under 35 USC 103














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-6,9-12,21 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1).
Regarding claim 1, claim 1 is rejected the same as claim 18. Thus, argument presented in claim 18 is equally applicable to claim 1. Accordingly Song discloses claim 1 of an optical fingerprint identification apparatus, applied to an electronic device having a display screen (or a surface, fig. 9B:165: “a display panel”, [0073], 1st S), comprising: 
at least one non-visible (via “infrared ray band”, [0140] 1st S) light source (or “a light source”, [0065], 1st S: fig. 9B:910), configured to emit non-visible light to a human finger (via fig. 3A:right-top side) to provide excitation (via fig. 3A:220: “BATTERY”) light for fingerprint identification (via said recognition of fig. 12C: 1279: “RESTORE LUMINANCE AND COLOR OF FINGERPRINT RECOGNITION AREA AND DISPLAY UI (FOR EXAMPLE, RELEASE LOCK SCREEN)”), the non-visible light source and the display screen are disposed (as shown in fig. 9B) side by side (or next to each other, close together as indicated in figures 3-10: stuff next to each other, close together) under a cover glass (fig. 3A,3B,3C,4,5,6AA,7,8,9,10:161: “GLASS” or fig.6:160: “DISPLAY” comprising said GLASS) of the electronic device; 
an optical component (or fig. 3A: “162…an optically clear adhesive”, [0083], last S), disposed under a fingerprint detecting area (via fig. 3A:161: “GLASS”) of the display (via fig. 1:160: “DISPLAY”) screen (or “a front surface full screen or an edge-to-edge display”, [0057], last S), and configured to receive (via fig. 3A:right-side: double-headed arrow pointing to said finger) signal light (said “light source”) scattered and reflected (via “light reflected…are scattering”, [0123] 6th S) by the human finger; and 
a fingerprint sensor (via fig. 3B:180: “FP SENSOR”), disposed under the optical component, and configured to perform imaging (via said fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light passing through the optical component, wherein a working wave band (via fig. 9B:910: “PIXEL”: light arrows down up) of the fingerprint sensor is corresponding to a light emitting wave band (via fig. 9B:910: “PIXEL” light arrows up) of the non-visible light source;










wherein the optical fingerprint identification apparatus includes more than one non-visible (via said “infrared ray band”, IR band) light sources (via fig. 9:910: “a light emitting unit…as a light source”, [0065], 1st S or fig. 9B: “PIXEL”), each the non-visible light source has a light emitting wave band (via said IR band or “a specified wavelength band (e.g., at least one of green light of a wavelength of about 490 nm to 570 nm, red light of a wavelength of 650 nm to 780 nm, or NIR of a wavelength of 780 nm to 1100 nm)”, [0171], 6th S: this “each” limitation falls outside the broadest reasonable interpretation of claim 1, line 3’s “at least one non-visible light source”), and different (or “different”: separate, Dictonary.com ) non-visible light sources (said 910) adopt (or “adopt”: act in accordance with…, Dictionary.com) different (or separate) light emitting wave bands (said IR band or said NIR represented in fig. 9B:different light arrows from different light sources, 910, PIXEL such that fig. 9B:250 “passes only”, [0139], penultimate S, the specified wavelength band, NIR).







 

Regarding claim 4, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus further comprises a filter (via fig. 6BA: “OPTICAL LAYER”: “610_1…an optical filter layer”, [0120] 3rd S) disposed between the optical component (represented in fig. 6BA:160: “DISPLAY”) and the fingerprint sensor (represented in fig. 6BA:610 comprising said 610_1).
Regarding claim 5, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the non-visible light source (represented in fig. 23:2360: “DISPLAY”) is disposed on one side (or left-side) of a universal serial bus (USB) interface (via fig. 23:2374: “USB”) of the electronic device.
Regarding claim 6, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the display screen includes an organic light-emitting diode (OLED) display screen ( “(OLED)”, [0197]).
Regarding claim 9, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the fingerprint sensor comprises a driving unit (or fig. 3A: “165…a display driving module”, [0074] 9th S) electrically connected to the non-visible light source, and is configured to directly control the non-visible light source to actively emit light.




Regarding claim 10, Song discloses the optical fingerprint identification apparatus according to claim 9, wherein the optical fingerprint identification apparatus includes more than one non-visible light sources (via said light arrows), each the non- visible light source has a light emitting wave band (via said infrared), and the driving unit is configured to directly and selectively (via “a wavelength selection substrate”, [0136]) control at least one of the non-visible light source to actively emit light.
Regarding claim 11, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus further comprises a control module (via said fig. 3A: “165…a display driving module”), and the control module is electrically connected to the non-visible light source and the fingerprint sensor; 
the fingerprint sensor is communicatively connected to the control module (represented in fig. 17:1703,1709: “DDI”), and is configured (via fig. 17: a flowchart) to indirectly control the non-visible light source to actively emit light through the control module.
Regarding claim 12, Song discloses the optical fingerprint identification apparatus according to claim 11, wherein the optical fingerprint identification apparatus includes more than one non-visible light sources (via said light arrows), each the non- visible light source has a light emitting wave band (via said IR), and the fingerprint sensor is configured to directly and selectively (via said substrate) control (via said driving module) at least one of the non-visible light source to actively emit light.


Regarding claim 21, Song discloses the optical fingerprint identification apparatus according to claim 1, wherein the more than one non-visible light sources emit light separately, and the human finger is imaged in different wave bands to obtain (or extract) different imaging features (via said FP SENSOR, fingerprinta sensor, comprising “distinguishing” features or qualities via “markings” corresponding to an extracted spot via “extract a feature point”, [0260]).  
a	Dictionary.com:

fingerprint
noun
1	an impression of the markings of the inner surface of the last joint of the thumb or other finger.
2	such an impression made with ink for purposes of identification.
3	any unique or distinctive pattern that presents unambiguous evidence of a specific person, substance, disease, etc.

wherein “markings” is defined:
marking
noun
1	a mark, or a number or pattern of marks:
birds with colorful markings.

wherein “mark” is defined:
mark1
noun
11	a distinctive trait or characteristic:
the usual marks of a gentleman.

wherein “characteristic” is defined:
characteristic
adjective
noun
2	a distinguishing feature or quality:
Generosity is his chief characteristic.



Regarding claim 17, claim 17 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 17. Accordingly, Song discloses claim 17 of an electronic device comprising a display screen and an optical fingerprint identification apparatus, wherein the display screen is configured to display and detect an input signal; 
and the optical fingerprint identification apparatus comprises: 
at least one non-visible light source, configured to emit non-visible light to a human finger to provide excitation light for fingerprint identification, the non-visible light source and the display screen are disposed side by side under a cover glass of the electronic device; 
an optical component, disposed under a fingerprint detecting area of the display screen, and configured to receive signal light scattered and reflected by the human finger; and 
a fingerprint sensor, disposed under the optical component, and configured to perform imaging based on the signal light passing through the optical component, wherein a working wave band of the fingerprint sensor is corresponding to a light emitting wave band of the non-visible light source,
wherein the optical fingerprint identification apparatus includes more than one non-visible light sources, each the non-visible light source has a light emitting wave band, and different non-visible light sources adopt different light emitting wave bands.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding inquiry 4, see Suggestions regarding claim 1’s “more than one non-visible light sources”.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of Lin et al. (US Patent App. Pub. No.: US 2019/0157337 A1).
Regarding claim 7, Song teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises a collimator array, and the collimator array comprises a plurality of collimating holes configured to collimate the signal light and direct the signal light to the fingerprint sensor.


Thus, Song does not teach claim 7 as a whole

Accordingly, Lin teaches a collimator array, and the collimator array comprises a plurality of collimating holes (via “The collimator 240 includes an array of apertures 246.”, [0030], 3rd S) configured to collimate the signal light (via fig. 2:270: light arrows) and direct the signal light to the fingerprint sensor (or “The image sensing layer 206”, [0021], 6th S).
Thus, one of ordinary skill in the art of fingerprint sensors can modify Song’s with Lin’s and recognize that the modification is predictable or looked forward to because the modification results in “improving SNR of the incident light arriving optical sensors and thereby enhancing resolution of the images acquired.”, Lin [0016].














Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of LU (WO 2019/018876 A1).
Regarding claim 8, Song teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical component comprises a microlens array (or “micro array lens”, [0120], 3rd S) and a diaphragm array disposed under the microlens array; 
the microlens array comprises a plurality of microlenses configured to converge the signal light; 
the diaphragm array comprises a plurality of diaphragms, wherein the diaphragms are in corresponding to the micro lenses, and the diaphragms are configured to direct the signal light converged by the micro lenses to the fingerprint sensor.



Thus, Song does not teach claim 8 as a whole.






Thus Lu teaches:
a diaphragm array (via fig. 2:220 “diaphragm”) disposed under the microlens array (via fig. 2:202); 
the microlens array comprises a plurality of microlenses configured to converge the signal light; 
the diaphragm array comprises a plurality of diaphragms, wherein the diaphragms are in corresponding to the micro lenses, and the diaphragms are configured to direct the signal light converged by the micro lenses to the fingerprint sensor (via fig. 2:214a-e: “image sensor”).
Thus one of skill in the art of sensors can modify Song’s teaching of said “micro array lens” with Lu’s and recognize that the modification is predictable or looked forward to because Lu’s said fig. 2:220 “diaphragm” is comprised by “a miniaturized optical system”, Lu [0026] last S, that is “becoming increasingly utilized”, Lu [0002] 1st S.










Claims 13,14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation.
Regarding claim 13, Song as combined, as shown below in the rejection of claim 18, teaches the optical fingerprint identification apparatus according to claim 1, wherein the optical fingerprint identification apparatus comprises two operating modes of a finger approaching (said as shown in fig. 12AC: a finger) detection mode (via said “a high-luminance mode”) and a fingerprint detection mode (via said state via fig. 15A:1509: “CHANGE DISPLAY STATE OF FINGERPRINT AUTHENTICATION AREA AND COLLECT AND PROCESS FINGERPRINT INFORMATION” represented in fig. 12C: 1269: “DISPLAY SCREEN OF DISPLAY (FOR EXAMPLE, LOCK SCREEN)”);
in the finger approaching detection mode, the non-visible light source periodically and intermittently emits light to detect whether a finger is approaching.
Regarding claim 14, Song as combined teaches the optical fingerprint identification apparatus according to claim 13, wherein in the finger approaching detection mode, a first driving current (via said “display driving module” or DDI) is configured to drive the non-visible light source to actively emit light, and the non-visible light source has a first light emitting period and a first light emitting time (or “light…specified period of time”, [0261], last S).




Regarding claim 16, Song as combined the optical fingerprint identification apparatus according to claim 13, wherein the fingerprint sensor comprises a plurality of pixel units (via said fig. 9B:910: “PIXEL”), part of the pixel units are configured to form images (said via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light in the finger approaching detection mode; and 
all of the pixel units are configured to form images (said via fig. 12C:1275: “CAPTURE FINGERPRINT IMAGE THROUGH FINGERPRINT SENSOR”) based on the signal light in the fingerprint detection mode.














Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (US Patent App. Pub. No.: US 2017/0300736 A1) in view of SANCHEZ et al. (WO 2010/034848 A1) with machine translation as applied above further in view of Hsieh et al. (US Patent App. Pub. No.: US 2018/0000393 A1).
Regarding claim 15, Song teaches the optical fingerprint identification apparatus according to claim 14, wherein in the fingerprint detection mode, a second driving current (or arrows in fig. 15A) is configured to drive (via fig. 14:123: “DISPLAY CONTROL UNIT”) the non-visible light source to actively emit light, and the non-visible light source has a second light emitting period and a second light emitting time; and 
the second period is greater than the first period, the second light emitting time is greater than the first light emitting time, and the second driving current is greater than the first driving current.
Thus, Song does not teach claim 15 as a whole.
Thus Hseih teaches: 
a second driving current (via fig. 1B:16:“a diode driving circuit”, [0013] 2nd S) is configured to drive the non-visible light source (via fig. 1B:131,132:LEDs) to actively emit light, and the non-visible light source has a second light emitting period (via fig. 4:S405: “the second sensing period TB”) and a second light emitting time (said via fig. 4:S405: “the second sensing period TB”); and 
the second period is greater than the first period (via fig. 4:S405: “the first sensing period TA is shorter than the second sensing period TB”), the second light emitting time is greater than the first light emitting time, and the second driving current is greater (or longer regarding the period) than the first driving current.
Thus, one of ordinary skill in the art of driving lights and heartbeat devices as taught by both Song and Hsieh can modify Song’s said fig. 14:123: “DISPLAY CONTROL UNIT” with Hsieh’s teaching of said fig. 1B:16:“a diode driving circuit” by:
a)	making said fig. 14:123: “DISPLAY CONTROL UNIT” be as said fig. 1B:16:“a diode driving circuit”;
b)	making Song’s display be as said LEDS; and
c)	recognizing that the modification is predicable or looked forward to because “rapid development of… electronic products are in the direction of integrating multiple applications”, Hsieh [0003] 2nd S, and thus can be integrated with other applications such that the modification does “not…influence fingerprint recognition”, Hsieh, [0033] last S.












Suggestions
Applicant’s “flexible selection of a wavelength of excitation light” [0004]: applicant’s fig. 11 is the “act of…selecting”a (i.e., selection) different wavelengths λ1, λ2. In contrast:
a)	Song (US 2017/0300736 A1) as applied in the rejection of claim 20 under 35 USC 103 teaches a wavelength selection, but does not make clear selection of a first selected wave length λ1 and then a second selected wavelength λ2 as shown in applicant’s fig. 11;
b)	WON (KR 10-0682486 B1) as also applied in the rejection of claim 20 teaches selecting a light source and prefers infrared light sources; and 
c)	Sanchez (WO 2010/034848) teaches “selective polarizing optical filters” and a “selective” “absorption band” centered at 1300 nm, corresponding to figura 5:21: peak at “1300”.
Thus, applicant’s disclosed solution (that is the driving act of selecting) as shown in applicant’s fig.11 (driving selected light at two different intensities over time) is an indication of non-obviousness in the rejection of claim 20.
a	Dictionary.com:
selection
noun
1	an act or instance of selecting or the state of being selected; choice.

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667